Order entered April 23, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01214-CV

                          ROBERT L. HAMILTON, Appellant

                                             V.

                     TEXAS WORKFORCE COMMISSION AND
                   UNIVERSITY OF TEXAS AT DALLAS, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-14225

                                         ORDER
      Appellant’s unopposed motion to modify the judgment in this case to delete the taxing of

costs against appellant is GRANTED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE